DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
Response to Amendment
It is acknowledged that claims 1, 8, 15 are amended in response filed on 10/13/2021.
Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments with respect to amended portions of claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-3, 5, 6, 8-10, 12, 13 15-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yalamanchilli (US 20120290527 A1) in view of Goyal et al. (US 20180337840 A1).
Regarding claim 1, Yalamanchilli discloses:
a computer implemented method of validating responses from server systems, at least by paragraph [0029] which describes validations related “comparing the test data extracted from the multiple data sources and application interfaces with pre-existing bench mark (baseline) data in the test result data store 204”)
said method comprising: maintaining in a database server, a data source containing data values, at least by (paragraph [0027] describes test data (ie. data values) maintained in source data store 100 (e.g. database server/data source))
sending a first request containing a query criteria to an application server system, wherein said application server system retrieves, by issuing a first structured query to said database server upon receipt of said first request, a first plurality of data values satisfying said query criteria from said data source, at least by (paragraph [0034-0035] describes specific adaptors that interfaces applications with source database and specific queries are used to retrieve test data from the data sources; paragraph [0041-0042] further describes using SQL query)
receiving a first response to said first request from said application server system, wherein said application server system form said first response to include said first plurality of data values, at least by (paragraph [0036, 0039, 0040, 0042] describes test data/result data extracted/retrieved from application interfaces using from specific queries to the data source)
retrieving directly from said data source, by issuing a second structured query to  said database server without relying on said application server system, a second plurality of data values satisfying said query criteria of said first request, wherein said database server provides said second plurality of data values as a second response to said second structured query, at least by (paragraph [0043] describes “base line data” retrieved from the directly from the data source, paragraph [0041-0042] further describes using SQL query)
constructing an expected response to said first request by incorporating said second plurality of data values of said second response at least by (paragraph [0043] “Benchmark (Baseline) Data 261 is the expected Result Data 262 when a Component Query 221 is run against the data source or application interface”
and comparing said first plurality of data values of said first response and said second plurality of data values of said expected response to determine a difference between said expected response and said first response as a basis for validating said first response received from said application server system for said first request
But Yalamanchilli fails to describes that the second structured query retrieves the second plurality of data values without relying on said application server system
However, Goyal teaches the above limitations at least by (paragraph [0141] which describes running a SQL query directly against a database for the expected result that is used to compare to the actual results from the data stream filter, such data stream filter is further described to be associated with a particular application in para. 0099.
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Goyal into the teaching of Yalamanchilli as they are related to software testing a validation and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose providing repeatable test cases and validation as taught by Goyal in para. 0154.
As per claim 2, claim 1 is incorporated and Yalamanchilli further discloses:
further comprising: maintaining a template data indicating a corresponding query template and response template associated with each query criteria; identifying based on said template data, a first query template and a first response template associated with said query criteria of said first request, wherein said retrieving directly retrieves, by interfacing with said database server, said second plurality of data values by executing a first query created based on said first query template on said data source, wherein said constructing constructs said expected response by incorporating said second plurality of data values into said first response template, at least by (paragraph [0040] which describes test cases (e.g. template data) with component queries that are 
As per claim 3, claim 2 is incorporated and Yalamanchilli further discloses:
wherein said first response template includes a first plurality of placeholders for data values, wherein said first query template associates a corresponding data value for each of said first plurality of placeholders, wherein said constructing comprises replacing each placeholder of said first plurality of placeholders in said first response template with said corresponding data value associated with the placeholder, at least by (paragraph [0041] which discloses variables (placeholder) which stores values corresponding to the results/test data retrieved by the component query, therefore as described above, when comparing the test data from the application with the baseline data queries value, the variables stores/replaces the data respectively.)
As per claim 5, claim 1 is incorporated and Yalamanchilli further discloses:
wherein a client system sends said first request to said application server system and receives said first response, wherein said client system further sends said first request to a validation system which in turn performs said retrieving and said constructing, said validation system then sending said expected response to said client system, wherein said client system receives said expected response and performs said comparing, wherein said validation system is implemented separate from said client system, at least by (paragraph [0069-0073], which describes the client system “Test Control Client Program”, which a client system uses to sends said first request to said application server system and receives said first response, and paragraph [0077] describes the “Test Control Server Program” which runs the test execution plans which includes executing validations separate from the client system))
As per claim 6, claim 1 is incorporated and Yalamanchilli further discloses:
wherein a client system sends a validation request for said first request to a validation system, said validation system performing said sending, said receiving, said retrieving, said constructing and said comparing, said validation system sending to said client system, a result of said comparing as a response to said validation request, wherein said validation system is implemented separate from said client system, at least by (paragraph [0069] “Test Control Client Program 300 also include Define and Run Test Cases 303 for creating and running Test Cases 220. Since a Test Case 220 can contain multiple components that need to run in a specific order, the graphical user interface can provide a diagrammatic view for adding and relating the Components 230. The Test Control Client Program 300 can also provide multiple wizards for creating Test Cases 220 automatically based on the Data Source and Application interface 120 metadata. For example, a wizard can guide the user in selecting from an existing list of reports in OLAP tool to automatically create Test Cases 220 with specific Validations 222 to compare the Result Data 262 with the Benchmark Data 261”, paragraph [0077] describes the “Test Control Server Program” which runs the test execution plans which includes executing validations separate from the client system)
. 

Claims 4, 7, 11, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yalamanchilli and Goyal in view of Coker (US 8745641 B1).
As per claim 4, claim 3 is incorporated and Yalamanchilli and Goyal fails to disclose:
wherein said first response template contains an indication that a first placeholder of said first plurality of placeholders forming a sub-template can have multiple occurrences in said expected response, said method further comprising: determining one or more data values of said second plurality of data values associated with said first placeholder; iteratively generating said multiple occurrences of said sub-template corresponding to said one or more data values, wherein said constructing comprises including said multiple occurrences of said sub- template in said expected response, 
But Coker (US 8745641 B1) discloses the above limitation at least by (col. 13 lines 55-60, col. 14 lines 49-69, which describes the ability to iteratively repeat the comparison steps to step through the comparison between each result and server response (e.g. “iteratively generating said multiple occurrences of said sub-template corresponding to said one or more data values, wherein said constructing comprises including said multiple occurrences of said sub- template in said expected response”)
Coker into the teaching of Yalamanchilli and Goyal as they relate to validating data and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of testing all variants or possibilities of the correct result providing a more comprehensive verification taught by Coker in col. 14 lines 50-52.
As per claim 7, claim 1 is incorporated and Yalamanchilli and Goyal fails to disclose:
wherein each of said first request, first response, and said expected response is according to REST (Representational State Transfer) architecture, wherein said first plurality of data values and said second plurality of data values are organized according to JSON (JavaScript Object Notation).
But Coker (US 8745641 B1) discloses the above limitation at least by (col. 4 liesn 60-col. 5 lines 7, which describes the REST and using JSON as a standard notation for request/response.)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed/made to incorporate the teaching of Coker into the teaching of Yalamanchilli and Goyal as they relate to validating data and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of testing all variants or possibilities of the correct result providing a more comprehensive verification taught by Coker in col. 14 lines 50-52.
Claims 11 and 14 recite equivalent claim limitations as claims 4 and 7 above, except that they set forth the claimed invention as a non-transitory machine readable medium; Claim 18 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        10/21/2021